1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                ***

9     DAVEYON CAMPBELL,                                   Case No. 2:19-cv-01374-GMN-EJY
10                                      Petitioner,                     ORDER
             v.
11
      WARDEN BRIAN WILLIAMS, et al.,
12
                                    Respondents.
13

14          Petitioner Daveyon Campbell has filed an application to proceed in forma

15   pauperis and submitted a petition for a writ of habeas corpus. Based on the current

16   information about petitioner’s financial status, including any additional information he

17   may have provided, the court finds that he is able to pay the full fee pursuant to 28

18   U.S.C. § 1915.

19          IT IS THEREFORE ORDERED that petitioner’s motion for leave to proceed in

20   forma pauperis without having to prepay the full filing fee (ECF No. 1) is DENIED.

21   Petitioner shall have 30 days from the date this order is ENTERED in which to have the

22   $5.00 filing fee sent to the Clerk. Failure to do so may result in the dismissal of this

23   action. The Clerk is directed to RETAIN the petition but not file it at this time.

24
            DATED: 8 October 2019.
25

26
                                                           GLORIA M. NAVARRO
27                                                         UNITED STATES DISTRICT JUDGE
28
                                                      1
